      Case 1:19-cv-10922-PGG-BCM Document 16 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    6/17/20
JOANN ZABALA,
                  Plaintiff,
                                                         19-CV-10922 (PGG) (BCM)
          -against-
                                                         ORDER SUA SPONTE EXTENDING
COMMISSIONER OF SOCIAL SECURITY,                         TIME
                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

          By Order dated December 4, 2019 (Dkt. No. 9), the Court directed plaintiff to file her

answering brief within 60 days of the Commissioner filing a motion for judgment on the

pleadings. The Commissioner filed a motion for judgment on the pleadings on April 13, 2020.

(Dkt. No. 14.) Plaintiff has now missed the deadline to respond to the Commissioner's motion.

          In light of plaintiff’s pro se status, the Court sua sponte extends plaintiff’s deadline to file

her opposition memorandum until July 13, 2020. If plaintiff does not file her opposition to

defendants’ motion for judgment on the pleadings by that date, the motion will be deemed fully

briefed and will be decided based on the current record.

          The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff Joann

Zabala.

Dated: New York, New York                            SO ORDERED.
       June 17, 2020

                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
